Detailed Action
This office action is a response to an application filed on 2/18/2020 in which claims  1– 30 are pending and ready for examination.
This application claims the benefit of Indian Provisional Application Serial No. 201941007087, filed on February 22, 2019.
Information Disclosure Statement
The Examiner has considered the reference(s) listed on the Information Disclosure Statement submitted on 8/26/2020.
Drawings
The Examiner contends that the drawings submitted on 2/18/2020 are acceptable for examination proceedings. 
Pre-AIA  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

First inventor to File Provisions of the AIA 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Graham v Deere Test for Obviousness 
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 - 30 are rejected under 35 U.S.C. 103 as being unpatentable over Babaei United States Patent Application 20180042043 in view of   LENOVO ET AL: "HARQ-ACK transmission on unlicensed carriers", 3GPP DRAFT; R1-1804209, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE ; 650, ROUTE DES LUCIOLES ; F-06921 SOPHIA-ANTIPOLIS CEDEX ; FRANCE, RAN WG1, Sanya, China; 20180416 - 20180420 15 April 2018 (2018-04-15), hereafter Lenovo.
With regards to Claims 1, 9, 17, and 24, Babaei teaches a method of wireless communication by a user equipment, UE, comprising of transmitting uplink, UL, data to a base station according to a configured grant configuration ¶[0175] to minimize the overhead and not introduce additional signaling in the uplink grants, the resource for PHICH on which a UE may expect HARQ feedback may be derived from the lowest physical resource block (PRB) index in the first slot of a corresponding PUSCH transmission and/or the demodulation reference-signal (DMRS) cyclic shift indicated in the uplink grant and/or other parameters. 
determining a carrier to receive feedback from the base station based on the configured grant configuration; ¶ [0176], "with carrier aggregation, the eNB mav transmit the PHICH on the same cell that was used for transmission of the grant scheduling the corresponding PUSCH ... For the case when no cross-carrier scheduling is used, that is, an uplink component carrier is scheduled on its corresponding downlink component carrier, different uplink component carriers may have different PHICH resources. With cross-carrier scheduling, transmissions on multiple uplink component carriers may need to be acknowledged on a single downlink component carrier.

 Section 2 Discussion Supporting PUCCH on LAA SCell can also offload some UCI transmission from licensed spectrum to unlicensed spectrum. In this way, the problem of heavy load on PCell PUCCH can be solved to some extent. This is  true considering the amount of unlicensed spectrum can be much larger than that of licensed carrier. For example, in a certain case, only one licensed carrier is aggregated with more than four unlicensed carriers. UCI transmission on unlicensed spectrum can be considered to alleviate the load of the licensed carrier.
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Babaei. 
One would have been motivated to modify Babaei in this manner so that response to the transmitting of the UL data (i.e. UCI) can determine can be used to determine feedback from the base station on the same carrier.
 With regards to Claims 2, 10, 18, and 25, Babaei teaches where the configured grant configuration is received from an upper protocol layer of the UE or from the base station via a downlink (DL) control indicator (DCI) signal; ¶ [0161] In an example, multiple downlink or uplink SPS may be configured for a cell. In an example, multiple SPS RNTIs may be configured when a plurality of SPSs is configured. A base station may transmit to a UE at least one RRC message comprising SPS configuration parameters comprising a first SPS RNTI and a second SPS RNTI. For example, a first SPS RNTI may be configured for a first SPS configuration (e.g. for VOIP), and a second SPS RNTI may be configured for a second SPS configuration (e.g. for V2X communications). The UE may monitor PDCCH for at least DCIs corresponding to the first SPS RNTI and the second SPS RNTI.
With regards to Claims 3, 11, 19, and 26, Babaei teaches where the feedback is configured grant- deficiency feedback indicator (CG-DFI) feedback; ¶ [0144] A base station may provide a periodic resource allocation. In a periodic resource allocation, an RRC message and/or a DCI may activate or release a periodic resource allocation. The UE may be allocated in downlink and/or uplink periodic radio resources without the need for transmission of additional grants by the base station. The periodic resource allocation may remain activated until it is released. The periodic resource allocation for example, may be called, semi-persistent scheduling or grant-free scheduling {i.e. grant- deficiency feedback indicator} , or periodic multi-subframe scheduling, and/or the like.
With regards to Claims 4, 12, 20, and 27, Babaei teaches where determining the carrier to receive the feedback to be one or more of a same carrier as a carrier used to transmit the UL data or a licensed carrier. ¶[0176] In an example with carrier aggregation, the eNB may transmit the PHICH on the same cell that was used for transmission of the grant scheduling the corresponding PUSCH.   

With regards to Claims 5, 13, 21 , and 28, Babaei teaches discloses the invention substantially as recited above, however Babaei does not teach where the determining of the carrier to receive the feedback comprises of determining the carrier to receive the feedback to be one or more of a same carrier as a carrier used to transmit the UL data or a primary carrier for a subband listen-before- talk (LBT); Lenovo in the same field of endeavor as Babaei teaches in Proposal 1: HARO-ACK transmission on unlicensed carrier is supported. In case that HARQ-ACK transmission in the unlicensed spectrum, LBT (Listen-Before-Talk) is always needed before the HARQ-ACK transmission so as to guarantee the fair coexistence in unlicensed spectrum. Considering the HARQ-ACK is very important and has small number of bits, it is better to use one-shot LBT with at least 25us CCA detection so as to grab the channel more quickly.
 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Babaei. 

One would have been motivated to modify Babaei in this manner so that LBT can effectively be used to determine the carrier to receive the feedback from the base station.




With regards to Claims 6, 14, 22, and 29, Babaei teaches  the invention substantially as recited above, however Babaei does not teach where the determining of the carrier to receive the feedback comprises: determining the carrier to receive the feedback to be one or more of any carrier corresponding to the base station; Lenovo in the same field of endeavor as Babaei teaches in Proposal 1: HARO-ACK transmission on unlicensed carrier is supported….Due to large bandwidth in the unlicensed spectrum in 5GHz and millimeter wave frequency band, one NR UE may be configured with a few unlicensed carriers.., one potential solution is gNB can dynamically select one unlicensed carrier with light load from all the configured unlicensed carriers and send an UL grant to UE to trigger HARQ-ACK transmission on the selected carrier. Upon reception of the UL grant, the UE shall perform one-shot LBT and transmit the corresponding HARQ-ACK feedback on the scheduled carrier if the LBT is successful. 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Babaei. 

One would have been motivated to modify Babaei in this manner, gNB can not only dynamically balance the load on the unlicensed carriers but also fast select one unlicensed carrier with the best channel condition. 

With regards to Claims 7, 15, 23,  and 30, , Babaei teaches the invention substantially as recited above, however Babaei does not teach where the determining of the carrier to receive the feedback is based on one or more of a carrier aggregation mode, a dual connectivity mode, or a standalone mode. Lenovo in the same field of endeavor as Babaei teaches in 2 Discussion In addition, considering the two dual-connectivity scenarios, i.e., the dual-connectively between LTE PCen on licensed band and NR pSCell on unlicensed band, and the dual-connectively between NR PCcll on licensed band and NR pSCell on unlicensed band, two-PUCCH transmission has to be supported. In this way, one PUCCH is transmitted on PCell to LTE MeNB or NR MgNB and another PUCCH is transmitted on pSCen to NR SgNB.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Babaei. 

One would have been motivated to modify Babaei in this manner, so that the determination of the carrier to receive the feedback can be made on the basis of at least the dual connectivity mode thus improving the feedback process.

With regards to Claims 8 and 16, Babaei teaches where the determining of the carrier to receive the feedback is based on a set of carriers identified by the configured grant configuration; ¶ [0176] In an example with carrier aggregation, the eNB may transmit the PHICH on the same cell that was used for transmission of the grant scheduling the corresponding PUSCH.

Conclusion;
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY BARON whose telephone number is (571)270-1748.  The examiner can normally be reached on 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571 272 3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HENRY BARON/Examiner, Art Unit 2462                                                                                                                                                                                                        


/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462                                                                                                                                                                                                        	
.